Name: Commission Regulation (EC) NoÃ 1203/2006 of 9 August 2006 amending Annex V to Council Regulation (EC) NoÃ 1440/2005 as regards the quantitative limits of certain steel products
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade
 Date Published: nan

 10.8.2006 EN Official Journal of the European Union L 219/3 COMMISSION REGULATION (EC) No 1203/2006 of 9 August 2006 amending Annex V to Council Regulation (EC) No 1440/2005 as regards the quantitative limits of certain steel products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1440/2005 of 12 July 2005 on administering certain restrictions on imports of certain steel products from Ukraine and repealing Regulation (EC) No 2266/2004 (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Government of Ukraine signed an agreement on trade in certain steel products on 29 July 2005 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 10 % of the relevant quantitative limit set out in Annex III to the Agreement. (3) Pursuant to article 3(4) of the Agreement transfers between product groups may be made up to 15 % of the quantitative limit of a given product group. (4) Ukraine has notified the Community of its intent to make use of the provisions in Article 3(3) and (4) within the time limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2006 resulting from Ukraines request. (5) Regulation (EC) No 1440/2005 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2006 set out in Annex V to (EC) No 1440/2005 are replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 232, 8.9.2005, p. 1. (2) OJ L 232, 8.9.2005, p. 42. ANNEX QUANTITATIVE LIMITS FOR THE YEAR 2006 (tonnes) Products 2006 SA. Flat-rolled products SA1. Coils 168 750 SA2. Heavy plate 364 320 SA3. Other flat-rolled products 109 125 SB. Long products SB1. Beams 32 639 SB2. Wire rod 138 592 SB3. Other long products 251 554 Note: SA and SB are product categories. SA1 to SA3 and SB1 to SB3 are product groups.